                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAMPSON BLEH                     :                          CIVIL ACTION
                                 :
     v.                          :
GEORGE W. HILL CORRECTIONAL      :
FACILITY, CERT TEAM, SGT ROYALS, :
SGT CARTER, LT MOODY and CEROTE :                           NO. 19-CV-5417


                                          MEMORANDUM

Savage, J.                                                                        January 22, 2020

         Plaintiff Sampson Bleh, proceeding pro se, has filed a civil rights complaint

pursuant to 42 U.S.C. § 1983 and an application for leave to proceed in forma pauperis.

He alleges that his constitutional rights were violated when he was shot with a bean bag

and beaten by officers while he was incarcerated at GWH. He has named as defendants

the George W. Hill Correctional Facility (“GWH”), Cert Team, Sgt Royals, Sgt Carter, Lt

Moody, and (Correctional Officer) Cerote.

         For the following reasons, we shall permit Bleh to proceed without the payment of

filing fees and we shall dismiss his Complaint as to GWH and CERT Team with prejudice

and as to defendants Sgt Royals, Sgt Carter and Lt Moody without prejudice for failure to

state a claim.

                                        Factual Allegations

         In his brief Complaint, Bleh alleges that on September 2, 2019, he was shot with

a bean bag and beaten “by the officer,” whom he does not identify, while he was “cuffed

and lying on the floor”. 1 He also alleges that Cerote kicked him in the ribs and “got on



1   Compl. at 3 (Doc. No. 2). We adopt the pagination supplied by the CM/ECF docketing system.
top of [him] and started striking [him] on [the] back of [his] head with punches and

banging [his] chin on the floor. 2 After the incident, he went to the medical unit where he

complained of migraine headaches and pain to his hernia from being kicked. 3 A nurse

gave him ibuprofen for his pain and told him there was nothing he could do about his

hernia because it was not a life-threatening condition. 4


                                     Standard of Review

          Because it appears that he is not capable of paying the fees to commence this civil

action, Bleh will be granted leave to proceed in forma pauperis.

          Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), we must dismiss the Complaint if it fails

to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

The complaint must contain “sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). “[M]ere conclusory statements do not suffice.” Id. Because Bleh is

proceeding pro se, we construe his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

                                          Discussion

          “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged


2   Id.

3   Id.

4   Id.


                                               2
deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988).

       We construe Bleh’s complaint of conditions of confinement at GWH as raising

constitutional claims pursuant to 42 U.S.C. § 1983. GWH is not a proper defendant

because a “prison or correctional facility is not a ‘person’ that is subject to suit under federal

civil rights laws.” Regan v. Upper Darby Twp., No. CIV A 06-1686, 2009 WL 650384, at *4

(E.D. Pa. Mar. 11, 2009), aff'd, 363 F. App'x 917 (3d Cir. 2010); see also White v. Green,

Civ. A. No. 09-1219, 2009 WL 3209647, at *2 (E.D. Pa. Oct. 6, 2009) (“This Court has held

that the George W. Hill Correctional Facility, is not a legal entity that is amenable to suit

under § 1983.”) (quotations omitted). Thus, the § 1983 claim against GWH is dismissed

because a jail is not a “person” under Section 1983. Miller v. Curran-Fromhold Corr.

Facility, Civ. A. No. 13-7680, 2014 WL 4055846, at *2 (E.D. Pa. Aug. 13, 2014) (citing

Mitchell v. Chester Cty. Farms Prison, 426 F. Supp. 271 (E.D. Pa. 1976).

       Likewise, the CERT Team is not a person. It is not subject to suit under § 1983.

       Although Bleh lists Sgt Royals, Sgt Carter and Lt Moody in the caption of his

Complaint, he does not allege that any of these defendants acted to violate his

constitutional rights. He does not identify any of these defendants as having been

involved in the incident he describes. Therefore, because Bleh alleges no facts to support

claims against Sgt Royals, Sgt Carter and Lt Moody, these defendants are dismissed

without prejudice.

                                         Conclusion

       For the foregoing reasons, we shall dismiss Bleh’s claims against GWH and CERT

Team with prejudice, and dismiss his claims against Sgt Royals, Sgt Carter and Lt Moody



                                               3
without prejudice. Bleh will be granted leave to file an amended complaint if he is able to

cure the defects with regard to his claims against Sgt Royals, Sgt Carter and Lt Moody.

If Bleh does not file an amended complaint, only his excessive force claim against

defendant Cerote will proceed.




                                                /s/ TIMOTHY J. SAVAGE J.




                                            4
